Citation Nr: 1324824	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  08-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, diagnosed as herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, and degenerative joint disease, currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for neurological manifestations of the left lower extremity, diagnosed as left L4 radiculopathy, related to the service-connected lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to March 1979 and from January 1991 to June 1991, with additional service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Veteran submitted a statement withdrawing his request for a Decision Review Officer hearing.  Thereafter, his hearing was canceled.  The Board considers his hearing request to have been withdrawn.

In December 2011, the Board denied a disability rating in excess of 40 percent for the lumbar spine disability and assigned a separate 10 percent disability rating for neurological manifestations of the left lower extremity related to the service-connected lumbar spine disability.  The Board also denied the reopening of a claim of entitlement to service connection for a left hip disorder.

In a March 2012 rating decision, the RO assigned an effective date of March 2, 2007, for the separate 10 percent disability rating for neurological manifestations of the left lower extremity, diagnosed as left L4 radiculopathy.

The Veteran appealed the Board's decision as to denying a disability rating in excess of 40 percent for the lumbar spine disability and denying  a disability rating in excess of 10 percent for neurological manifestations of the left lower extremity to the United States Court of Appeals for Veterans Claims (the Court).  In April 2013, the Court granted a joint motion for partial remand that vacated the Board's decision only to the extent that it denied a rating in excess of 40 percent for the lumbar spine disability and a rating in excess of 10 percent for neurological manifestations of the left lower extremity.

The joint motion for partial remand noted that there was conflicting findings in the March 2005 and December 2011 Board decisions as to whether the Veteran raised a claim of entitlement to a total disability rating based on individual unemployability.  In March 2005, the Board referred back to the RO a claim of entitlement to a total disability rating based on individual unemployability, which was never adjudicated. Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the lumbar spine and left lower extremity neurological disorder.  Therefore, the Board has taken jurisdiction of this issue and it has been listed on the title page accordingly

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The joint motion for partial remand held that a remand is warranted for a new VA examination to address the manifestations that may be associated with the lumbar spine disability, to include urinary and fecal incontinence and erectile dysfunction.  The joint motion also held that the Board failed to provide an adequate statement of reasons or bases as to whether referral for an extraschedular evaluation is warranted for the service-connected lumbar spine disability because the Board did not mention the Veteran's reporting of side effects in the forms of a stomach ache, ear pain, and itching from his medication for treatment of his lumbar spine disability in its discussion of extraschedular consideration.  

In December 2008, the Veteran submitted his treatment records from the Ponce VA Outpatient Clinic.  The AMC should obtain all records from the Ponce VA Outpatient Clinic since December 2008.

Since the Veteran was last asked to identify treatment for any disability subject to this remand in 2008, the AMC should ask him to identify all treatment for the disabilities at issue.

The Veteran has a history of unemployment.  The AMC should ask the appellant whether he has ever applied for Social Security disability benefits and, if he has, should obtain any records from the Social Security Administration pertaining to his claim for disability benefits.

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to a total disability rating based on individual unemployability, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following action:

1.  The AMC must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AMC should undertake any additional development in response to a completed formal application.

2.  The AMC should ask the Veteran to identify all treatment for his lumbar spine disability and neurological disability of the left lower extremity, as well as any treatment that may be relevant to his claim for a TDIU.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, the AMC should obtain all records from the all records from the Ponce VA Outpatient Clinic since December 2008.  Any obtained records should be associated with the appellant's claims file.

3.  The AMC should ask the Veteran whether he has ever applied for Social Security disability benefits and, depending on his response, contact the Social Security Administration and obtain all records pertaining to his claim for disability benefits.  Any obtained records should be associated with the appellant's claims file.

4.  Thereafter, the Veteran must be afforded a VA examination to determine the nature and extent of his lumbar spine disability and neurological manifestations of the left lower extremity and to determine if he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, left L4 radiculopathy, fecal incontinence, urinary incontinence, and erectile dysfunction.  

The examiner must opine whether there is a 50 percent or better probability that the urinary incontinence is a manifestation of the service-connected herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, and left L4 radiculopathy.  

The examiner must opine whether there is a 50 percent or better probability that the fecal incontinence is a manifestation of the service-connected herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, and left L4 radiculopathy.  

The examiner must opine whether there is a 50 percent or better probability that the erectile dysfunction is a manifestation of the service-connected herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, and left L4 radiculopathy.  

The examiner should comment on the nature and severity of the side effects, to include stomach ache, ear pain, and itching, from his medication for treatment of his service-connected herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, and left L4 radiculopathy.

The examiner must opine whether there is a 50 percent or better probability that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected herniated nucleus pulposus at L4-L5, bulging disc at L5-S1, lumbar spine degenerative joint disease, left L4 radiculopathy, any related fecal incontinence, any related urinary incontinence, any related erectile dysfunction, and any additional disabilities for which service connection is established following the date of this remand.  

A complete rationale for any opinion offered must be provided.

5.  Thereafter, the AMC must readjudicate the issues on appeal, to include the adjudication of the issue of TDIU.  The AMC must consider the claims under 38 C.F.R. §§ 3.321 and 4.16(b) (2012), as applicable.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


